Order entered January 17, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-00412-CR

                             JASON ELI VASQUEZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-54710-M

                                          ORDER
       We GRANT the State’s January 8, 2013 second motion for extension of time to file the

State’s brief.   The State=s brief tendered to the Clerk of the Court on January 8, 2013 is

DEEMED timely filed as of the date of this order.



                                                    /s/   LANA MYERS
                                                          JUSTICE